DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on November 2, 2020 regarding Application No. 16/691,288.  Applicants amended claims 1-3, 5-8, 10-12, and 14-20 and canceled claim 9.  Claims 1-8 and 10-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the CN 2018116418576 application filed in China on December 29, 2018 has been filed.


Response to Arguments
Applicants’ amendments to claims 15 and 18 and remark (Remarks, p. 9) regarding objections to the drawings (“heat dissipation module” and “decoration component (member))”) are acknowledged.  In view of the amendments, the objections to the drawings related to claims 15 and 18 are withdrawn.  

Applicants’ amendments to paragraphs [0074], [0076], [0078], [0079], and [0080] of the original specification and remark (Remarks, p. 9) regarding objections to the drawings (reference character “16” used to designate both “transmitting portion” and “carrier”) are acknowledged.  In view of the amendments, the objections to the drawings related to reference character “16” are withdrawn.

The objections to the drawings with respect to claims 2-8, 11, and 12 are maintained as they are not addressed in the November 2, 2020 response.

Also, in view of the cancelation of claim 9 and the features thereof included in independent claims 1, 16, and 19, objection to the drawings related to claim 9, and claims 1, 16, and 19, are respectively moot and as discussed below.

Applicants’ amendments to claims 14 and 16 and remark (Remarks, p. 9) regarding rejections of claims 14-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) (“the external” is unclear) are acknowledged.  In view of the amendments, the related rejections are withdrawn.

Applicants’ amendments to claims 15 and 18 and remark (Remarks, p. 9) regarding rejections of claims 14-18 under 35 U.S.C. 112(b) (lack of sufficient structure) are acknowledged.  In view of the amendments and interpretation of “function module” in claims 14 and 16 (see Claim Interpretation section below), the related rejections are withdrawn.

Applicants’ cancelation of claim 9 and amendments to claims 3, 6-8, and 14-18 and remarks (Remarks, p. 9) regarding objections to claims 3, 6-9, and 14-18 are acknowledged.  In view of the cancelation and amendments, the objections are moot and withdrawn, respectively.

Applicants’ arguments filed on November 2, 2020 have been fully considered but they are not persuasive or they are moot in view of new grounds of rejection.

As a preliminary matter, the Office notes that the second paragraph on page 10 of the Remarks section appears to have been mistakenly included as it is not applicable to the instant application.

In response to Applicants’ argument regarding newly amended independent claim 1, Shin, and “the display mode corresponds to a number of split screens” (Remarks, p. 11), the Office respectfully submits that the argument is moot in view of new grounds of rejection.

In response to Applicants’ argument regarding dependent claim 13, Li, and “the Office argues… ‘the main body comprises a first end and a charging module is disposed at the first end, the charging module comprises a wireless charging coil’” (Remarks, p. 11), the Office respectfully disagrees and submits that the argument is not commensurate with the claim language and rejection (i.e., Li is cited for teaching and/or suggesting at least “the charging module comprises a charging interface”, as per “the charging module comprises a charging interface or a wireless charging coil” recited in claim 13).

In response to Applicants’ argument regarding newly amended independent claim 19, Li, and “data-power supply 50… cannot be a wireless charging coil” (Remarks, p. 11), the Office respectfully submits that the argument is moot in view of new grounds of rejection.

	In response to Applicants’ argument regarding newly amended independent claims 1, 16, and 19 and the combination of cited references (Remarks, p. 11), the Office respectfully submits that all features of newly amended independent claims 1, 16, and 19 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1-8 and 10-20 are not allowable.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features in claims 1-8, 11, 12, 16, and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Office, Applicants will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “function module” in claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “function module” is described as being a microphone, an electroacoustic device (speaker – [0079]), a camera 1018-8784P/US2301module (having one or more lens assemblies – [0080]), a charging module (a charging interface or a wireless charging coil to charge the electronic device – [0092]), or a decorative member/component (a pattern formed on an outer surface of the main body and may be a compass used for decoration or indication – [0094]) ([0068], [0095], and [0097]).  The “function module” is also described as being a receiver, a projection optical module, an indicator light, a radiator, or a heat dissipation module ([0068] and [0095]), but without disclosure of structure thereof.  Thus, “function module” is interpreted to cover the corresponding structure of a microphone, an electroacoustic device, a camera module, a charging module, or a decorative member/component.

If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 14-20 are objected to for the reasons discussed below.

Regarding claims 14 and 16, “implement signal transmission from/to the electronic device” in lines 4 and 6, respectively, may need to be changed to “implement signal transmission from and/or to the electronic device” to clarify the signal transmission.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 18, “the function module comprises a camera module, a microphone, a charging module” should be changed to “the function module comprises a camera module, a microphone, or a charging module” for consistency with the original version of the claim and similar language recited in claim 15.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 19, “the first state and the second state” in lines 8-9 should be changed to “a first state and a second state” since the terms were not previously recited.

Regarding claims 15, 17, 18, and 20, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic in US 2017/0212556 A1 (hereinafter Jovanovic) in view of Lin in CN 106205390 A (hereinafter Lin; a copy is/was included with the August 11, 2020 Office action; US 2019/0236988 A1 is being used as a translation thereof), in further view of Ohata et al. in US 2019/0042014 A1 (hereinafter Ohata).

Regarding claim 1, Jovanovic (FIGs. 1, 2, 4-6, and 8-10) teaches:
An electronic device (An electronic device 220; FIG. 4 and [0041], see also FIGs. 5, 6, and 8-10), comprising: 
a main body being a reel structure (a main body 222 being a reel structure to reel flexible screen 30 into and out of electronic display device 220; see FIGs. 4-6, [0041], [0042], and [0050], see also FIGs. 8 and 9); 
a flexible screen, selectively in a first state wound inside the main body and a second state being released from the main body (a flexible screen 30, selectively in a first compact state wound inside the main body 222 and a second extended state being released from the main body 222; FIGs. 4-6, [0053], and [0054], see also FIGs. 1, 2, 8, and 9); and 
a processor, configured to control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the main body or the flexible screen (a processor 282, configured to control the flexible screen 30 to be changed between the first compact state and the second extended state in response to operation instructions applied to e.g., buttons or switches located on the main body 222 or the flexible screen 30; FIGs. 4-6 and 8, [0041], and [0065], see also FIGs. 1, 2, and 9; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen).  
However, it is noted that Jovanovic does not teach:
 	wherein the operation instructions comprise a multi-finger operation, the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation. 
Lin (Figs. 1, 2, and 10) teaches:
wherein operation instructions comprise a multi-finger operation (operation instructions comprise a multi-finger operation; Fig. 1, [0028], [0031], and [0033]), a processor is configured to control unfolding or folding of a flexible screen according to a number of fingers recognized in the multi-finger operation (a processor 3000 is configured to control unfolding or folding of a winding flexible screen according to a number of fingers recognized in the multi-finger operation; Figs. 2 and 10, [0033], [0034], and [0098]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic to include: wherein operation instructions comprise a multi-finger operation, a processor is configured to control unfolding or folding of a flexible screen according to a number of fingers recognized in the multi-finger operation, as taught by Lin, in order to obtain the benefit of increasing user friendliness by enabling a user to control unfolding or folding a flexible screen based on a number of fingers recognized in a multi-finger operation.
However, it is noted that Jovanovic as modified by Lin, as particularly cited, does not teach:
the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation, and the display mode corresponds to a number of split screens. 
	Ohata (Figs. 1, 2, and 5-7) teaches:
a processor is configured to control a display mode of a flexible screen (a processor 11 is configured to control a display mode of a flexible screen 107; Figs. 1, 2, and 5-7, [0026], [0037], [0050], and [0052]), and the display mode corresponds to a number of split screens (the display mode corresponds to a number of split screens 201 and 202; Fig. 7 and [0052]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin, as particularly cited, to include: a processor is configured to control a display mode of a flexible screen, and the display mode corresponds to a number of split screens, as taught by Ohata, such that Jovanovic as modified by Lin and Ohata teaches: wherein the operation instructions comprise a multi-finger operation (the operation instructions taught by Jovanovic combined with the operation instructions taught by Lin), the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation (the processor taught by Jovanovic combined with the processor and control taught by Lin and the processor and control a display mode taught by Ohata, and the display mode corresponds to a number of split screens (the display mode and number of split screens taught by Ohata), in order to obtain the benefit of “provid[ing] a display device capable of performing display control so that a plurality of types of content are displayed on the basis of an operation of a user.”  (Ohata: [0006]).

Regarding claim 2, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.
Jovanovic (FIGs. 4 and 8) further teaches:
wherein the operation instructions further comprise a sliding operation (wherein the operation instructions further comprise a sliding gesture operation; [0065], see also FIGs. 4 and 8; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen), and the processor is configured to control the flexible screen to move toward a preset direction according to the sliding operation (the processor 282 is configured to control the flexible screen 30 to move toward a preset rightward or leftward direction according to the sliding gesture operation; FIGs. 4 and 8, [0041], and [0065]; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen).  

	Regarding claim 3, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 2.
Jovanovic (FIGs. 4 and 8) further teaches:
wherein the processor is configured to control an exposed length of the flexible screen that is released from the main body according to a sliding distance of the sliding operation (the processor 282 is configured to control an exposed length of the flexible screen 30 that is released from the main body 222 according to a sliding distance of the sliding gesture operation; FIGs. 4 and 8, [0041], and [0065]; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen).  

	Regarding claim 5, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.
Jovanovic (FIGs. 4 and 8) further teaches:
wherein the operation instructions further comprise a click operation or a long press operation (the operation instructions further comprise a click operation, e.g., from a button or switch; [0065]), and the processor is configured to control the flexible screen to move according to the click operation or the long press operation (the processor 282 is configured to control the flexible screen 30 to move according to the click operation, e.g., from a button or switch; FIGs. 4 and 8, [0041], and [0065]; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen).  

Regarding claim 8, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.
	However, it is noted that Jovanovic does not teach:
 wherein the operation instructions further comprise another multi-finger operation, and the processor is configured to control moving of the flexible screen according to a number of fingers recognized in the another multi-finger operation.
	Lin (Figs. 1, 2, and 10) teaches:
wherein operation instructions further comprise another multi-finger operation (operation instructions further comprise another multi-finger operation; Fig. 1, [0028], [0031], and [0033]), and a processor is configured to control moving of a flexible screen according to a number of fingers recognized in the another multi-finger operation (a processor 3000 is configured to control moving a winding flexible screen according to a number of fingers recognized in the another multi-finger operation; Figs. 2 and 10, [0033], [0034], and [0098]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic to include: wherein operation instructions further comprise another multi-finger operation, and a processor is configured to control moving of a flexible screen according to a number of fingers recognized in the another multi-finger operation, as taught by Lin, such that Jovanovic as modified by Lin teaches: wherein the operation instructions further comprise another multi-finger operation, and the processor is configured to control moving of the flexible screen according to a number of fingers recognized in the another multi-finger operation (operation instructions, processor, and flexible screen taught by Jovanovic combined with the operation instructions and moving of the flexible screen control taught by Lin), in order to obtain the benefit of increasing user friendliness by enabling a user to control unfolding or folding a flexible screen based on a number of fingers recognized in a multi-finger operation.

	Regarding claim 10, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.
Jovanovic (FIGs. 2, 3A, 4, and 9) further teaches:
wherein the electronic device further comprises a support element (the electronic device 220 further comprises a support element 32; FIG. 4 and [0041], see also FIGs. 2, 3A, and 9), the support element is disposed beneath the flexible screen to keep the flexible screen in an unfolded state after the flexible screen is released from the main body (the support element 32 is disposed beneath the flexible screen 30 to keep the flexible screen 30 in an unfolded state after the flexible screen 30 is released from the main body 222; FIG. 4 and [0043], see also FIGs. 2 and 9, [0022], and [0025]).  

Regarding claim 11, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.
Jovanovic (FIGs. 1, 2, 4-6, and 8-10) further teaches:
wherein the flexible screen comprises a display area (the flexible screen 30 comprises a display area; see FIGs. 4-6 and [0056], see also FIGs. 1, 2, and 8-10 and [0020]), and the display area wound reeled in or reeled out relative to the main body according to different operation instructions (and the display area of the flexible screen 30 wound reeled in or reeled out relative to the main body 222 according to different operation instructions; FIGs. 4-6 and 8, [0050], and [0065], see also FIGs. 1, 2, and 9, and [0020]; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen), the processor is configured to, according to the different operation instructions, control the display area to display (the processor 282 is configured to, according to the different operation instructions, control the display area of the flexible screen 30 to display images (FIGs. 4-6 and 8, [0041], [0056], and [0065], see also FIG. 1; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen).
	However, it is noted that Jovanovic as modified by Lin, as particularly cited, does not teach:
 wherein the flexible screen comprises at least two sub-display areas, and the at least two sub-display areas wound be reeled in or reeled out relative to the main body according to different operation instructions, the processor is configured to, according to the different operation instructions, control the at least two sub-display areas to display independently and control a split ratio between the at least two sub-display areas.  
	Ohata (Figs. 1, 2, and 5-7) teaches:
wherein a flexible screen comprises at least two sub-display areas (a flexible screen 107 comprises at least two sub-display areas 201 and 202; Figs. 2 and 7, [0026], and [0052]), and the at least two sub-display areas wound be reeled in or reeled out relative to a main body according to different operation instructions (the at least two sub-display areas 201 and 202 wound be reeled in or reeled out relative to a main body 130 according to different user operation instructions; Figs. 2 and 7, [0026]-[0028]), a processor is configured to, according to the different operation instructions, control the at least two sub-display areas to display independently and control a split ratio between the at least two sub-display areas (a processor 11 is configured to, according to the different user operation instructions, control the at least two sub-display areas 201 and 202 to display independently and control a split ratio between the at least two sub-display areas 201 and 202; see Figs. 5 and 7, [0037], [0050], and [0052]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin, as particularly cited, to include: wherein a flexible screen comprises at least two sub-display areas, and the at least two sub-display areas wound be reeled in or reeled out relative to a main body according to different operation instructions, a processor is configured to, according to the different operation instructions, control the at least two sub-display areas to display independently and control a split ratio between the at least two sub-display areas, as taught by Ohata, such that Jovanovic as modified by Lin and Ohata teaches: wherein the flexible screen comprises at least two sub-display areas (flexible screen taught by Jovanovic, where the display area is substituted by the at least two sub-display areas taught by Ohata), and the at least two sub-display areas wound be reeled in or reeled out relative to the main body according to different operation instructions (the display area wound reeled in or reeled out taught by Jovanovic, where the display area is substituted by the at least two sub-display areas taught by Ohata), the processor is configured to, according to the different operation instructions, control the at least two sub-display areas to display independently and control a split ratio between the at least two sub-display areas (the processor configured to, according to the different operation instructions, control the display area to display taught by Jovanovic, where control the display area to display is substituted with control the at least two-sub-display areas to display independently and control a split ratio between the at least two sub-display areas taught by Ohata), in order to obtain the benefit of “provid[ing] a display device capable of performing display control so that a plurality of types of content are displayed on the basis of an operation of a user.”  (Ohata: [0006]).

Regarding claim 12, Jovanovic as modified by Lin and Ohata teaches:
The electronic device of claim 1.
Jovanovic (FIG. 4) further teaches:
wherein the electronic device further comprises at least one radiator disposed on an end of the main body to transmit radio frequency signals (the electronic device 220 further comprises a transceiver 288 antenna radiator, disposed on an end within interior 272 of the main body 222 to transmit radio frequency signals; (FIG. 4, [0041], [0042], and [0049], see also [0052]).  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic in view of Lin, in further view of Ohata, and in further view of Horikoshi et al. in US 2017/0262123 A1 (hereinafter Horikoshi).

Regarding claim 4, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 2.
	However, it is noted that Jovanovic as modified by Lin and Ohata, as particularly cited, does not teach:
wherein the processor is configured to control a moving speed of the flexible screen according to a sliding force of the sliding operation.  
	Horikoshi (FIG. 10) teaches:
wherein a processor is configured to control a moving speed corresponding to a function of a flexible screen according to a sliding force of a sliding operation (a processor 200 is configured to control a moving speed corresponding to forward and backward page turning directions of a flexible screen 10 according to a sliding force of a sliding operation in a rightward  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin and Ohata, as particularly cited, to include: wherein a processor is configured to control a moving speed corresponding to a function of a flexible screen according to a sliding force of a sliding operation, as taught by Horikoshi, such that Jovanovic as modified by Lin, Ohata, and Horikoshi teaches: wherein the processor is configured to control a moving speed of the flexible screen according to a sliding force of the sliding operation (control of a moving speed corresponding to a function of a flexible screen according to a sliding force of a sliding operation taught by Horikoshi combined with the movement of the flexible screen according to the sliding operation taught by Jovanovic), in order to obtain the benefit of increasing user friendliness by enabling a user to control a moving speed of a flexible screen based on an amount of pressure applied during a sliding operation.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic in view of Lin, in further view of Ohata, and in further view of Shin et al. in US 2017/0196102 A1 (hereinafter Shin).

Regarding claim 6, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 5.
	However, it is noted that Jovanovic does not teach:
wherein the processor is configured to control a display ratio of the flexible screen according to a number of clicks in the click operation within a preset time.  
	Lin (Figs. 1, 2, 6, and 10) teaches:
wherein a processor is configured to control unfolding or folding of a flexible screen according to a number of clicks in a click operation within a preset time (wherein a processor 3000 is configured to control unfolding or folding of a winding flexible screen according to a number of clicks, i.e., button presses, in a click operation, i.e., button pressing operation, within a preset time; Figs. 2, 6, and 10, [0028], [0032], [0072], [0098], and [0102]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic to include: wherein a processor is configured to control unfolding or folding of a flexible screen according to a number of clicks in a click operation within a preset time, as taught by Lin, in order to obtain the benefit of increasing user friendliness by enabling a user to control unfolding or folding a flexible screen based on a number of clicks input within a preset time.
	However, it is noted that Jovanovic as modified by Lin and Ohata, as particularly cited, does not teach:
wherein the processor is configured to control a display ratio of the flexible screen according to a number of clicks in the click operation within a preset time.  
	Shin (FIGs. 11 and 20) teaches:
wherein a controller is configured to control a display ratio of a flexible screen according to a number of clicks in a click operation (a controller is configured to control a display aspect ratio of a flexible screen 20 according to a number of clicks, e.g., one click on first rolling button 154a or second rolling button 154b in a click operation, e.g., pressing of the first or   
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin and Ohata, as particularly cited, to include: wherein a controller is configured to control a display ratio of a flexible screen according to a number of clicks in a click operation, as taught by Shin, such that Jovanovic as modified by Lin, Ohata, and Shin teaches: wherein the processor is configured to control a display ratio of the flexible screen according to a number of clicks in the click operation within a preset time (processor, flexible screen, and click operation taught by Jovanovic combined with the flexible screen unfolding or folding control according to a number of clicks in a click operation within a preset time taught Lin and the flexible screen display ratio control taught by Shin), in order to obtain the benefit of enabling a user to “watch the entire display screen without the screen cutting while the display panel 20 is being rolled and unrolled.”  (Shin: [0066]).

	Regarding claim 7, Jovanovic as modified by Lin, and Ohata teaches:
The electronic device according to claim 5.
	However, it is noted that Jovanovic does not teach:
 wherein the processor is configured to control a display ratio of the flexible screen according to a press strength of the long press operation.  
Lin (Figs. 1, 2, 7, and 10) teaches:
wherein a processor is configured to control unfolding or folding of a flexible screen according to a press strength of a long press operation (a processor 3000 is configured to control unfolding or folding of a winding flexible screen according to a press strength of a long 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic to include: wherein a processor is configured to control unfolding or folding of a flexible screen according to a press strength of a long press operation, as taught by Lin, in order to obtain the benefit of increasing user friendliness by enabling a user to control unfolding or folding of a flexible screen based on an intensity of a long press operation.
	However, it is noted that Jovanovic as modified by Lin and Ohata, as particularly cited, does not teach:
wherein the processor is configured to control a display ratio of the flexible screen according to a press strength of the long press operation.  
Shin (FIGs. 11) teaches:
wherein a controller is configured to control a display ratio of a flexible screen (a controller is configured to control a display aspect ratio of a flexible screen 20; FIGs. 11, [0024], and [0063]-[0066]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin and Ohata, as particularly cited, to include: wherein a controller is configured to control a display ratio of a flexible screen, as taught by Shin, such that Jovanovic as modified by Lin, Ohata, and Shin teaches: wherein the processor is configured to control a display ratio of the flexible screen according to a press strength of the long press operation (processor and flexible screen taught by Jovanovic combined with the processor and control taught by Lin and the controller and control taught by Shin), in order to Shin: [0066]).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic in view of Lin, in further view of Ohata, and in further view of Li in US 2019/0327350 A1 (hereinafter Li).

Regarding claim 13, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.
Jovanovic (FIGs. 5, 6, and 9) further teaches:
wherein the main body comprises a first end (the main body 222 comprises a first end, e.g., top end, or bottom end; see FIG. 5 and [0041], see also FIGs. 6 and 9).  
	However, it is noted that Jovanovic as modified by Lin and Ohata, as particularly cited, does not teach:
the electronic device further comprises a charging module disposed at the first end, and the charging module comprises a charging interface or a wireless charging coil.  
	Li (FIG. 15) teaches:
an electronic device further comprises a charging module disposed at a first end (a mobile terminal device further comprises a charging module 50 disposed at a first end; FIG. 15 and [0053], [0087], and [0088]), and the charging module comprises a charging interface or a wireless charging coil (the charging module 50 comprises a charging interface 50; [0087] and [0088]).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin and Ohata, as particularly cited, to include: an electronic device further comprises a charging module disposed at a first end, and the charging module comprises a charging interface or a wireless charging coil, as taught by Li, such that Jovanovic as modified by Lin, Ohata, and Li teaches: the electronic device further comprises a charging module disposed at the first end, and the charging module comprises a charging interface or a wireless charging coil (the electronic device and first end taught by Jovanovic combined with the electronic device, charging module, first end, and charging interface taught by Li), in order to obtain the benefit of providing power to a mobile device.  (Li: see [0088]).

Regarding claim 14, Jovanovic as modified by Lin and Ohata teaches:
The electronic device according to claim 1.  
	However, it is noted that Jovanovic as modified by Lin and Ohata, as particularly cited, does not teach:
wherein the electronic device further comprises at least one function module, and the at least one function module is disposed at one end in a longitudinal direction of the main body, and configured to implement signal transmission from/to the electronic device.  
	Li (FIG. 20) teaches:
wherein an electronic device further comprises at least one function module (wherein a mobile device further comprises at least one function module, e.g., a microphone; FIG. 20 and [0087]; note: FIG. 20 appears to mistakenly identify microphone 54 with reference character 53, which identifies a flashlight in FIG. 19 – see FIGs. 19 and 20 and [0087]), and the at least one function module is disposed at one end in a longitudinal direction of a main body, and configured to implement signal transmission from/to the electronic device (the at least one function module, e.g., a microphone, is disposed at one end in a longitudinal direction of a main body of the mobile device, and configured to implement signal transmission from/to the mobile device, the same as disclosed by Applicants at [0097] of the specification; FIG. 20 and [0087]; note: FIG. 20 appears to mistakenly identify microphone 54 with reference character 53, which identifies a flashlight in FIG. 19 – see FIGs. 19 and 20 and [0087]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin and Ohata, as particularly cited, to include: wherein an electronic device further comprises at least one function module, the at least one function module is disposed at one end in a longitudinal direction of a main body, and configured to implement signal transmission from/to the electronic device, as taught by Li, such that Jovanovic as modified by Li teaches: wherein the electronic device further comprises at least one function module, the at least one function module is disposed at one end in a longitudinal direction of the main body, and configured to implement signal transmission from/to the electronic device (the electronic device taught by Jovanovic combined with the at least one function module taught by Li), in order to obtain the benefit of providing a microphone.

	Regarding claim 15, Jovanovic as modified by Lin, Ohata, and Li teaches:
The electronic device according to claim 14.  
	However, it is noted that Jovanovic as modified by Lin and Ohata, as particularly cited, does not teach:
wherein the function module comprises a camera module, a microphone, or a charging module.
	Li (FIG. 20) teaches:
wherein a function module comprises a camera module, a microphone, or a charging module (wherein a function module comprises a microphone; FIG. 20 and [0087]; note: FIG. 20 appears to mistakenly identify microphone 54 with reference character 53, which identifies a flashlight in FIG. 19 – see FIGs. 19 and 20 and [0087]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Jovanovic as modified by Lin and Ohata, as particularly cited, to include: wherein a function module comprises a camera module, a microphone, or a charging module, as taught by Li, such that Jovanovic as modified by Lin, Ohata, and Li teaches: wherein the function module comprises a camera module, a microphone, or a charging module (the electronic device taught by Jovanovic combined with the function module taught by Li), in order to obtain the benefit of providing a microphone.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in US 2018/0348881 A1 (hereinafter Chung) in view of Fan et al. in US 2015/0189175 A1 (hereinafter Fan), in further view of Jovanovic, and in further view of Lin.

Regarding claim 16, Chung (FIGs. 1A, 2, 3A, 3B, 10, and 11) teaches:
An electronic device (A terminal; FIG. 3B, [0007], [0029], [0063], see also FIGs. 2 and 3A, [0164], and [0165]), comprising: 
a main body being a reel structure (a main body 210 being a reel structure; FIG. 3B, [0164]-[0167], and [0171], see also FIGs. 2 and 3A); 
a flexible screen, selectively in a first state wound inside the main body and a second state being released from the main body (a flexible screen 220, selectively in a first state wound inside the main body 210 and a second state being released from the main body 210; FIGs. 3A and 3B and [0164]-[0167] and [0171], see also FIG. 2); 
a function module (a camera function module 241; FIG. 3B and [0170], see also FIG. 3A), disposed at one end in a longitudinal direction of the main body to implement signal transmission from/to the electronic device (the camera function module 241 disposed at one end in a longitudinal direction of the main body 210 to implement signal transmission from/to the electronic device for acquiring images, the same as disclosed by Applicants at [0097] of the specification; FIG. 3B and [0170], see also FIG. 3A); and 
a controller configured to process input data from the function module (a controller 180 configured to control the camera function module 241; FIG. 1A and [0069], see also FIGs. 3A and 3B and [0074]); and a circumference corresponding to the main body (a circumference corresponding to the main body 210; see FIG. 2) the controller is configured to control a display mode of the flexible screen (the controller 180 is configured to control a display mode of the flexible screen 220; see FIGs. 1A and 10, [0074], and [0208], see also FIG. 11, [0210], and [0211]), and the display mode corresponds to a number of split screens (the display mode corresponds to a number of split screens; see FIG. 10 and [0208], see also FIG. 11, [0210], and [0211]).  
	However, it is noted that Chung does not teach:
a processor configured to control the function module to move along a circumferential direction of the main body to implement a 360-degree circular signal transmission.
	Fan (FIGs. 1-8) teaches:
a processor configured to control a function module to move along a circumferential direction with respect to a main body to implement a 360-degree circular signal transmission (a processor 140 configured to control a camera function module 208 to move along a circumferential direction with respect to a main body of an electronic device 102 to implement a 360-degree circular signal transmission; FIGs. 1-5, [0029], [0031], [0036], [0043]-[0045], [0049], [0050], and [0052]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Chung to include: a processor configured to control a function module to move along a circumferential direction with respect to a main body to implement a 360-degree circular signal transmission, as taught by Fan, such that Chung as modified by Fan teaches: a processor configured to control the function module to move along a circumferential direction of the main body to implement a 360-degree circular signal transmission (controller, function module, and circumference corresponding to the main body taught by Chung combined with the processor and function module to move along a circumferential direction with respect to a main body taught by Fan), in order to obtain the benefit of providing “an automatic rotatable camera for taking panoramic images in mobile terminals.”  (Fan: [0021]).
	However, it is noted that Chung as modified by Fan, as particularly cited, does not teach:
and control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the flexible screen.  
	Jovanovic (FIGs. 1, 2, 4-6, 8-10, and 16) teaches:
control a flexible screen to be changed between a first state and a second state in response to operation instructions applied on the flexible screen (a processor 282 configured 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Chung as modified by Fan, as particularly cited, to include: control a flexible screen to be changed between a first state and a second state in response to operation instructions applied on the flexible screen, as taught by Jovanovic, such that Chung as modified by Fan and Jovanovic teaches: and control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the flexible screen (controller, flexible screen, and first and second states taught by Chung combined with the processor, flexible screen, first and second states, and operation instructions taught by Jovanovic), in order to obtain the benefit of increasing user friendliness by enabling a user to retract and extend a flexible display by touch input to a flexible display.
	However, it is noted that Chung as modified by Fan and Jovanovic, as particularly cited, does not teach:
wherein the operation instructions comprise a multi-finger operation, the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation.
	Lin (Figs. 1, 2, and 10) teaches:
wherein operation instructions comprise a multi-finger operation (operation instructions comprise a multi-finger operation; Fig. 1,  [0028], [0031], and [0033]), a processor is configured to control unfolding or folding of a flexible screen according to a number of fingers recognized in the multi-finger operation (a processor 3000 is configured to control unfolding or folding of a winding flexible screen according to a number of fingers recognized in the multi-finger operation; Figs. 2 and 10, [0033], [0034], and [0098]).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify the electronic device taught by Chung as modified by Fan and Jovanovic, as particularly cited, to include: wherein operation instructions comprise a multi-finger operation, a processor is configured to control unfolding or folding of a flexible screen according to a number of fingers recognized in the multi-finger operation, as taught by Lin, such that Chung as modified by Fan, Jovanovic and Lin teaches: wherein the operation instructions comprise a multi-finger operation (multi-finger operation taught by Lin applied to the operation instructions taught by Jovanovic; it would have been obvious to  one of ordinary skill in the art to modify the operation instructions taught by Jovanovic to include the operation instructions taught by Lin, such that the combination teaches the claimed feature, with the predictable result of providing a parameter for controlling the change of the flexible screen since they both control change of a flexible screen between a first state wound inside a main body and a second state being released from the main body), the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation (controller, display mode, and flexible screen taught by Chung combined with the processor and control taught by Lin), and the display mode corresponds to a number of split screens (the display mode and number of split screens taught by Chung), in order to obtain the benefit of increasing user friendliness by enabling a user to control unfolding or folding a flexible screen based on a number of fingers recognized in a multi-finger operation.

Regarding claim 17, Chung as modified by Fan, Jovanovic, and Lin teaches:
The electronic device according to claim 16.
Chung (FIG. 2) further teaches:
further comprising an axis of the main body (an axis, e.g., central axis, of the main body 210; see FIG. 2 and [0167]).  
	However, it is noted that Chung does not teach:
wherein the electronic device comprises a carrier, the function module is disposed on the carrier, the carrier is configured to carry the function module out of or into the main body, and a moving direction of the function module is along an axis of the main body.
	Fan (FIGs. 1-8) teaches:
wherein an electronic device comprises a carrier (an electronic device 102 comprises a carrier 206; FIG. 2 and [0039], see also FIGs. 5 and 7), a function module is disposed on the carrier (a camera function module 208 is disposed on the carrier 206; FIG. 2 and [0039], see also FIGs. 5 and 7), the carrier is configured to carry the function module out of or into the main body (the carrier 206 is configured to carry the camera function module 208 out of or into the main body of the electronic device 102; FIG. 2, [0035]-[0039]), and a moving direction of the function module is with respect to an axis of the main body (a moving direction, e.g., extended from or retracted back into the electronic device 102, of the camera function module is with respect to an axis, e.g., y-axis, of the main body of the electronic device 102; see FIG. 2 and [0035], see also FIGs. 4, 5, 7, and 8).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Chung to include: wherein an electronic device comprises a carrier, a function module is disposed on the carrier, the carrier is configured to carry the function module out of or into the main body, and a moving direction of the function module is with respect to an axis of the main body, as taught by Fan, such that Chung as modified by Fan teaches: wherein the electronic device comprises a carrier, the function module is disposed on the carrier, the carrier is configured to carry the function module out of or into the main body, and a moving direction of the function module is along an axis of the main body (function module and axis of the main body taught by Chung combined with the carrier, function module, and moving direction of the function module taught by Fan), in order to obtain the benefit of providing protection to a camera function module when not in use.

	Regarding claim 18, Chung as modified by Fan, Jovanovic, and Lin teaches:
The electronic device according to claim 16.
	Chung (FIGs. 3A and 3B) further teaches:
wherein the function module comprises a camera module, a microphone, a charging module (the function module comprises a camera module 241; FIG. 3B and [0170], see also FIG. 3A).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Jovanovic, in further view of Lin.

Regarding claim 19, Chung (FIGs. 1A, 1C, 2, 3A, and 3B) teaches:
An electronic device (terminal device 200; FIG. 2, [0164], and [0256]), comprising: 
a main body comprising a cylindrical surface (a main body 210 comprising a cylindrical surface; FIG. 2 and [0167]), wherein a slit is defined in the cylindrical surface (wherein a slit, i.e., cleaved groove, is defined in the cylindrical surface; see FIG. 2 and [0168]), the slit is extended along a central axis of the cylindrical surface (the slit, e.g., cleaved groove, is extended along a central axis of the cylindrical surface; see FIG. 2 and [0168]), wherein the main body comprises a first end (where in the main body 210 comprises a first end, e.g., bottom surface end of terminal device 200 opposite a slit, e.g., cleaved groove, where a flexible screen 220 is configured to reel inside and release from the main body 210 via the slit; see FIGs. 2, 3A, and 3B, [0165], [0166], and [0168]) and a charging module is disposed at the first end, the charging module comprises a wireless charging coil (a charging module 191 is disposed at first case rear end, the charging module 191 comprises a wireless charging coil; FIG. 1C, [0127], and [0159]-[0161], see also FIG. 1A, [0076], [0120], and [0121]; it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by figures 2, 3A, and 3B of Chung to include the features taught by figures 1A and 1C of Chung, such that the combination teaches the claimed features, in order to provide the benefit of enabling a user to charge a battery of an electronic device wirelessly; see also [0163]); 
a flexible screen being configured to reel inside and release from the main body via the slit (a flexible screen 220 being configured to reel inside and release from the main body 210 via the slit, e.g., cleaved groove; FIG. 2, [0165], [0166], and [0168]); and 
a controller is configured to control a display mode of the flexible screen (a controller 180 is configured to control a display mode of the flexible screen 220; see , and the display mode corresponds to a number of split screens (, the display mode corresponds to a number of split screens; see FIG. 10 and [0208], see also FIG. 11, [0210], and [0211]).
	However, it is noted that Chung does not teach:
a processor, configured to control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the flexible screen.	
	Jovanovic (FIGs. 1, 2, 4-6, 8-10, and 16) teaches:
a processor, configured to control a flexible screen to be changed between a first state and a second state in response to operation instructions applied on the flexible screen (a processor 282, configured to control a flexible screen 30 to be changed between a first compact state and a second extended state in response to operation instructions applied on the flexible screen 30; FIGs. 4-6 and 8, [0041] and [0065], see also FIGs. 1, 2, 9, and 16; note: electronic display devices in FIGs. 4 and 8 are interchangeable as they are both display devices with an extendable and retractable screen).	
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Chung to include: a processor, configured to control a flexible screen to be changed between a first state and a second state in response to operation instructions applied on the flexible screen, as taught by Jovanovic, such that Chung as modified by Jovanovic teaches: a processor, configured to control the flexible screen to be changed between the first state and the second state in response to operation instructions applied on the flexible screen (flexible screen taught by Chung combined with the processor, flexible screen, first and second states, and operation instructions taught by Jovanovic), in order to obtain the benefit of 
However, it is noted that Chung as modified by Jovanovic, as particularly cited, does not teach:
wherein the operation instructions comprise a multi-finger operation, the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation.
	Lin (Figs. 1, 2, and 10) teaches:
wherein operation instructions comprise a multi-finger operation (operation instructions comprise a multi-finger operation; Fig. 1,  [0028], [0031], and [0033]), a processor is configured to control unfolding or folding of a flexible screen according to a number of fingers recognized in the multi-finger operation (a processor 3000 is configured to control unfolding or folding of a winding flexible screen according to a number of fingers recognized in the multi-finger operation; Figs. 2 and 10, [0033], [0034], and [0098]).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify the electronic device taught by Chung as modified by Jovanovic, as particularly cited, to include: wherein operation instructions comprise a multi-finger operation, a processor is configured to control unfolding or folding of a flexible screen according to a number of fingers recognized in the multi-finger operation, as taught by Lin, such that Chung as modified by Jovanovic and Lin teaches: wherein the operation instructions comprise a multi-finger operation (multi-finger operation taught by Lin applied to the operation instructions taught by Jovanovic; it would have been obvious to  one of ordinary skill in the art to modify the operation instructions taught by Jovanovic to include the operation instructions taught by Lin, such that the combination teaches the claimed feature, with the predictable result of providing a parameter for controlling the change of the , the processor is configured to control a display mode of the flexible screen according to a number of fingers recognized in the multi-finger operation (display mode and flexible screen taught by Chung combined with the processor and control taught by Lin), and the display mode corresponds to a number of split screens (the display mode and number of split screens taught by Chung), in order to obtain the benefit of increasing user friendliness by enabling a user to control unfolding or folding a flexible screen based on a number of fingers recognized in a multi-finger operation.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Jovanovic, in further view of Lin, and in further view of Fan.

Regarding claim 20, Chung as modified by Jovanovic and Lin teaches:
The electronic device of claim 19.
Chung (FIGs. 2 and 3B) further teaches:
wherein the electronic device comprises a function module (the terminal device comprises a camera function module 241; FIG. 3B, [0164], and [0170]), the cylindrical surface comprises a circular end surface perpendicular to the central axis (the cylindrical surface of the main body 210 comprises a circular end surface 240 perpendicular to the central axis of the cylindrical surface; FIG. 2 and [0167], see also FIG. 3B).  
	However, it is noted that Chung as modified by Jovanovic and Lin, as particularly cited, does not teach:
the function module configured to move out of and into the main body via the circular end surface.
	Fan (FIG. 2) teaches:
a function module configured to move out of and into a main body via an end surface (a camera function module 208 configured to move out of and into a main body of electronic device 102 via an end surface; FIG. 2 and [0035]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Chung as modified by Jovanovic and Lin, as particularly cited, to include: a function module configured to move out of and into a main body via an end surface, as taught by Fan, such that Chung as modified by Jovanovic, Lin, and Fan teaches: the function module configured to move out of and into the main body via the circular end surface (function module and circular end surface taught by Chung combined with the function module and end surface taught by Fan), in order to obtain the benefit of providing “an automatic rotatable camera for taking panoramic images in mobile terminals.”  (Fan: [0021]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/11/21